 

Exhibit 10.16

INVUITY, INC.

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”) is entered into by and
between Invuity, Inc. (the “Company”), and Philip Sawyer (“Executive”) as of the
date set forth on the signature page below (the “Effective Date”). This
Agreement, together with the Executive Employment Agreement and Executive Change
of Control Agreement, each dated as of even date herewith, replaces and
supersedes the Executive Employment Agreement between the Company and Executive
that became effective June 15, 2015, which, as of the Effective Date, has no
further effect.

1.Background.

(a)Executive is employed by the Company as the Company’s President and Chief
Executive Officer.  

(b)The purpose of this Agreement is to provide for (i) certain severance
compensation and benefits to be paid or provided to Executive in the event of
the termination of his employment under certain circumstances specified herein
and (ii) certain commitments by Executive with respect to the Company.

2.At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses, or the like from the Company
give rise to, or in any way serve as, the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending on the circumstances of Executive’s Termination of Employment
(as defined below) with the Company.

3.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)Affiliate. “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Code Sections 424(e)
and (f).

(b)Base Salary. “Base Salary” means the highest annualized rate of salary paid
by the Company to Executive as compensation for his services, together with any
and all reductions in salary authorized pursuant to any of the Company’s plans
or programs.

(c)Board. “Board” means the Company’s Board of Directors.

(d)Cause. “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s conviction of, or plea of nolo contendere to, any
felony; (ii) Executive’s commission of any act of fraud with respect to the
Company; (iii) any intentional misconduct by Executive that has a materially
adverse effect upon the Company’s business; (iv) a breach by Executive of any of
Executive’s fiduciary

 

--------------------------------------------------------------------------------

 

obligations as an officer of the Company; or (v) Executive’s willful misconduct
or gross negligence in performance of Executive’s duties hereunder, including
Executive’s refusal to comply in any material respect with the legal directives
of the Board so long as such directives are not inconsistent with Executive’s
position and duties. 

(e)Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)A change in the ownership of the Company which occurs on the date that any
individual, entity or group (within the meaning of sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934) (“Person”) acquires ownership of the
stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iii)Any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons) all
or substantially all of the Company’s assets; provided, however, that for
purposes of this subsection (iii), a transfer of assets by the Company to an
entity, of which more than fifty percent (50%) of the total value or voting
power is owned, directly or indirectly, by the Company shall not constitute a
change of control.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further, and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the Persons who held
the Company’s securities immediately before such transaction.

(f)Change of Control Period. “Change of Control Period” means the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.

(g)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(h)Deferred Payment.  “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

 

-2-

--------------------------------------------------------------------------------

 

(i)Disability. “Disability” means that Executive has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment.  In the event that Executive resumes the
performance of substantially all of Executive’s duties hereunder before the
termination of Executive’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked. 

(j)Executive Change of Control Agreement. “Executive Change of Control
Agreement” means the Executive Change of Control Agreement between the Company
and Executive dated as of even date herewith relating to the Termination of
Employment of Executive during a Change of Control Period.

(k)Executive Employment Agreement. “Executive Employment Agreement” means the
Executive Employment Agreement between the Company and Executive dated as of
even date herewith.

(l)Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent: (i) a material reduction in job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements in
effect prior to such reduction; (ii) a material reduction of Executive’s total
cash compensation (other than in connection with a general decrease in total
cash compensation for most similarly-situated employees); or (iii) Executive’s
refusal to relocate the principal place for performance of Company duties to a
location more than fifty (50) miles from the Company’s then-present
location.  Executive’s resignation will not be deemed to be for Good Reason
unless Executive has first provided the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within ninety (90) days
of the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date the Company receives
such notice, and such condition has not been cured during such period.

(m)Proprietary Information and Inventions Agreement.  “Proprietary Information
and Inventions Agreement” means the Proprietary Information and Inventions
Agreement executed by the Company and Executive on February 19, 2010.

(n)Section 409A.  “Section 409A” means Section 409A of the Code and any final
regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.

 

-3-

--------------------------------------------------------------------------------

 

(o)Section 409A Limit.  “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Executive’s separation from service occurred. 

(p)Termination of Employment. “Termination of Employment” means a cessation of
full time employment of Executive by the Company or any of its Affiliates for
any reason, other than a cessation occurring under circumstances which would
entitle Executive to receive compensation and benefits pursuant to the Executive
Change of Control Agreement. Executive’s Termination of Employment for all
purposes under this Agreement will be determined to have occurred in accordance
with the “separation from service” requirements of Code Section 409A and the
Treasury Regulations and other guidance issued thereunder.

4.Severance Benefits Outside the Change of Control Period.

(a)Termination without Cause; Resignation for Good Reason. If, outside the
Change of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 5, Executive will receive the following
severance benefits:

(i)Salary Severance. Continuing payments of severance pay at a rate equal to
Executive’s Base Salary for twelve (12) months from the date of Executive’s
Termination of Employment, which will be paid in accordance with the Company’s
regular payroll procedures.

(ii)Bonus Severance. Executive will receive a lump-sum payment, payable in
accordance with the Company’s regular payroll procedures, equal to 100% of
Executive’s target bonus as in effect for the fiscal year in which Executive’s
termination of employment occurs.  For avoidance of doubt, the amount paid to
Executive pursuant to this Section 4(a)(ii) will not be prorated based on the
actual amount of time Executive is employed by the Company during the fiscal
year (or the relevant performance period if something different than a fiscal
year) during which the termination occurs

(iii)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA, for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue  group health insurance
benefits for Executive and Executive’s eligible dependents until the earlier of:
(A) a period of twelve (12) months from the date of Executive’s Termination of
Employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment payable on the last day of a given month (except as provided by

 

-4-

--------------------------------------------------------------------------------

 

the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s Termination of Employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s Termination of
Employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
twelve (12) payments. For the avoidance of doubt, the taxable payments in lieu
of COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.  Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines, in its sole discretion, that it cannot
provide the payments contemplated by the preceding sentence without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), Executive will not receive such payment or any further
reimbursements for COBRA premiums. 

(iv)Equity. Fifty percent (50%) of Executive’s outstanding unvested Equity
Awards on the date of Executive’s termination will accelerate and become vested.
If, however, an outstanding Equity Award is to vest and/or the amount of the
Equity Award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to fifty percent (50%) of the
amount of the Equity Award assuming the performance criteria had been achieved
at target levels for the relevant performance period(s).

(b)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits under this Agreement, except
for accrued compensation as specified in Section 4(d).

(c)Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits under this Agreement, except for accrued compensation as
specified in Section 4(d).

(d)Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(e)Transfer between the Company and Affiliates.  For purposes of this Section 4,
if Executive’s employment with the Company or one of its Affiliates terminates,
Executive will not be determined to have been terminated without Cause, provided
Executive continues to remain employed by the Company or one of its Affiliates
(e.g., upon transfer from one Affiliate to another); provided, however, that the
parties understand and acknowledge that any such termination could potentially
result in Executive’s ability to resign for Good Reason.

 

-5-

--------------------------------------------------------------------------------

 

(f)Exclusive Remedy.  In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 4 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity.  Executive will be entitled to no benefits, compensation
or other payments or rights upon Termination of Employment other than those
benefits expressly set forth in this Section 4. 

5.Conditions to Receipt of Severance.

(a)Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 4(a) will be subject to (i) Executive resigning from all
positions that Executive may hold as an officer or director of the Company or
any Affiliates and executing all documents that the Company determines, in its
sole discretion, are necessary to effectuate such resignations prior to the
Release Deadline (as defined below) (such resignation and execution of
applicable documents, the “Resignations”), and (ii) Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”), provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”).  If the Resignations
and the Release do not become effective and irrevocable by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this Agreement.
In no event will severance payments or benefits be paid or provided until the
Resignations and the Release become effective and irrevocable. Except as
required by Section 5(b), any installment payments that would have been made to
Executive prior to the Resignations and the Release becoming effective and
irrevocable but for the preceding sentence will be paid to Executive on the
first regularly scheduled Company payroll date following the date the
Resignations and the Release become effective and irrevocable, and the remaining
payments will be made as provided in the Agreement.  

(b)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
5(b)(iii).  Except as required by Section 5(b)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.  In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

 

-6-

--------------------------------------------------------------------------------

 

(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 

(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined above) will not constitute Deferred Payments.

(vi)The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.  In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

6.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Code Section 280G and (ii) but for
this Section 6, would be subject to the excise tax imposed by Code Section 4999,
then Executive’s severance benefits under Section 4 will be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Code Section 4999,

 

-7-

--------------------------------------------------------------------------------

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Code Section 4999. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 will be made in writing by a nationally recognized
certified professional services firm selected by the Company (the “Firm”)
immediately prior to Change of Control, whose determination will be conclusive
and binding upon Executive and the Company for all purposes.  For purposes of
making the calculations required by this Section 6, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section.  The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by this
Section 6.

7.Non-Solicitation.  Executive agrees to continue to follow and comply with the
terms and conditions of the Proprietary Information and Inventions Agreement.

8.Confidential Information.  Executive agrees to continue to follow and comply
with the terms and conditions of the Proprietary Information and Inventions
Agreement.

9.Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

-8-

--------------------------------------------------------------------------------

 

10.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing: 

If to the Company:

Invuity, Inc.

Attn: Chief Financial Officer

444 De Haro Street

San Francisco, CA 94107

If to Executive:

at the last residential address known by the Company.

11.Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

12.Arbitration.

(a)Arbitration.  In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

(b)Dispute Resolution. Disputes that Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act, the California Fair Employment and Housing Act,
the Family and Medical Leave Act, the California Family Rights Act, the
California Labor Code, claims of harassment, discrimination, and wrongful
termination, and any statutory or common law claims.  Executive further
understands that this Agreement to arbitrate also applies to any disputes that
the Company may have with Executive.

 

-9-

--------------------------------------------------------------------------------

 

(c)Procedure.  Executive agrees that any arbitration will be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing.  The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party, except as prohibited by law.  The Company
will pay for any administrative or hearing fees charged by the administrator or
JAMS, and all arbitrators’ fees, except that Executive shall pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law.  Executive agrees that the arbitrator shall
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of
law.  To the extent that the JAMS Rules conflict with California law, California
law shall take precedence. The decision of the arbitrator shall be in
writing.  Any arbitration under this Agreement shall be conducted in San
Francisco County, California. 

(d)Remedy. Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided by the Act and this Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(e)Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

(f)Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

 

-10-

--------------------------------------------------------------------------------

 

13.Integration. This Agreement and the Executive Change of Control Agreement
(together, the “Severance Agreements”) contain the entire agreement between the
parties with respect to the right of Executive to receive severance compensation
upon termination of his employment, and the Severance Agreements, the Executive
Employment Agreement and the Proprietary Information and Inventions Agreement
collectively represent the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements, whether written or oral. This Agreement may be
modified only by agreement of the parties by a written instrument executed by
the parties that is designated as an amendment to this Agreement.  

14.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

15.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

16.Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

17.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

18.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

19.Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

COMPANY:

INVUITY, INC.

 

By:

/s/ James Mackaness

 

Date:

May 10, 2016

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

EXECUTIVE:

 

/s/ Philip Sawyer

 

Date:

May 10, 2016

Philip Sawyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO EXECUTIVE SEVERANCE AGREEMENT]

 

-12-